Cardona, P.J. Appeal from a judgment of the Supreme Court (Stein, J), entered October 6, 2003 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CFLR article 78, to review a determination of the Board of Farole denying petitioner’s request for parole release.
Fetitioner appeared before the Board of Farole in 2002 for a hearing to consider his eligibility for parole release. His application was denied in March 2002, resulting in this CPLR article 78 proceeding.
The Attorney General has advised this Court that petitioner, *956following a subsequent denial of parole in March 2004, was granted a conditional release and released to parole supervision in October 2004. In view of these events, petitioner’s challenge to his 2002 determination is now moot and dismissal of the appeal is required (see Matter of Hamm v Regan, 34 NY2d 992, 993 [1974]; Matter of Eastman v New York State Bd. of Parole, 247 AD2d 740 [1998]).
Crew III, Mugglin, Rose and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.